DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This Office Action is in response to the continuation filed 3/10/2021. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,945,895. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the instant application recite modules that perform the same function as the modules recited in claims 1 and 11 of the reference patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters (US 5753246) in view of Yamamoto (US 2010/0296967 A1) and Bibbo (US 2003/0226857 A1).
	Regarding claim 1, Peters discloses a cloth wetted with a medical solution (col. 3, lines 48-51) and hermetically sealed in a package (col. 4, lines 7-9).
	However, Peters does not disclose how the packaged cloth is produced.
	Yamamoto teaches a system comprising: a first module (10 – Fig. 1) that is non-sterile and that inserts a substantially dry object into a package (para. 0077, lines 1-3); a second module (40 – Fig. 1) that sterilizes the package containing the substantially dry object (para. 0077, lines 9-13); a third module (50 – Fig. 1) that is sterile at least on part and directs a portion (para. 0077, lines 13-15); and a fourth module (70 – Fig. 1) that is sterile in part and that seals the package after the third module directs the portion of solution into the package (para. 0077, lines 16-18). One of ordinary skill in the art, upon reading the teaching of Yamamoto, would have recognized that the system of Yamamoto can be used to produce the packaged cloth of Peters since both are concerned with packaging a solid and liquid together in a sealed package with the cloth of Peters corresponding to the solid food of Yamamoto, the medical solution of Peters corresponding to the soup of Yamamoto, and the package of Peters corresponding to the package of Yamamoto.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to have applied the system of Yamamoto to produce the packaged cloth of Peters since Peters is silent as to how the packaged cloth is produced and Yamamoto provides a known solution.
	However, Peters and Yamamoto, do not teach that the third module comprises a filter.
	Bibbo teaches a third module (700 – Fig. 36) comprising a filter (514 – Fig. 36) that filters a medical solution (para. 0230, lines 5-9) and directs a portion of the medical solution into a package (see Fig. 36) in order to ensure that the solution is within the desired parameters of the end product solution (para. 0230, lines 5-9).
	Therefore, it would have been obvious, before the time of the invention, to have modified Peters and Yamamoto such that the third module comprised a filter as suggested by Bibbo in order to ensure that the solution is within the desired parameters of the end product solution.

	Regarding claims 14, and 18, Peters, Yamamoto, and Bibbo, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Peters, Yamamoto, and Bibbo, does not teach an eleventh module that stacks and prepares the package for transportation (claim 14) or that the substantially dry cloth comprises a plurality of cloths (claim 18).
	In this case, the examiner takes Official Notice that a module that stack and prepares packages for transportation and providing a plurality of cloths to a package are both old and well-known in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to have modified Peters, Yamamoto, and Bibbo to include an eleventh module that stacks and prepares the package for transportation and to provide the substantially dry cloth as a plurality of cloths. One of ordinary skill in the art would have been motived to include an eleventh module in order to reduce the effort required to transport the package. One of ordinary skill in the art would have been motivated to provide the substantially dry cloth as a plurality of cloths in order to reduce the number of packages required per cloth and thereby reduce packaging material waste.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters (US 5753246) in view of Yamamoto (US 2010/0296967 A1), Bibbo (US 2003/0226857 A1), and Toohey (US 4749080).
Regarding claim 2, Peters, Yamamoto, and Bibbo, teach essentially all of the elements of the claimed invention in claim 1.
	However, Peters, Yamamoto, and Bibbo, does not teach that the second module irradiates the package containing the substantially dry cloth.
	Toohey discloses sterilizing a package by irradiating a package (col. 3, lines 24-27). One of ordinary skill in the art, upon reading the teaching of Toohey, would have recognized that the sterilization performed by the second module of Peters, Yamamoto, and Bibbo is analgous to the sterilization in the form of irradiation as taught by Toohey since they are both used for the same purpose. Furthermore, the sterilization of Peters, Yamamoto, and Bibbo, could be performed by irradiation as taught by Toohey instead of steam with no loss of functionality to Peters, Yamamoto, and Bibbo.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to have modified the second module of Peters, Yamamoto, and Bibbo, to sterilize a package using irradiation as suggested by Toohey since irradiation and the steam sterilization are art recognized equivalents and it would be within the skill level of one of ordinary skill in the art to use any known solution.

	Regarding claim 3, Peters, Yamamoto, Bibbo, and Toohey teaches essentially all of the elements of the claimed invention in claim 2 and further teaches that the second module exposes the package to gamma radiation (col. 3, lines 29-32, Toohey).
	However, Peters, Yamamoto, Bibbo, and Toohey does not expressly teach that the radiation level is between 25 kGy and 50 kGy.
In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 20 is allowed.
Claims 4-7, 9-13, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/21/2022